IN RE: Steven Gallagher applying for Writ of Habeas Corpus, from Criminal District Court, Parish of Orleans, No. 289-817, Section “F”, Fourth Circuit Court of Appeal, No. K-2234.
Granted. The district court is ordered to grant relator mandatory credit for work performed under La.R.S. 15:571.10(A). The sheriff is ordered to exercise discretion on an individual basis on the issue of whether relator should be granted a diminution of sentence under La.R.S. 15:571.10(B).
MARCUS, BLANCHE and WATSON, JJ., dissent, being of the opinion that the matter is entirely within the sheriff’s discretion. LSA-RS 15:571.10(B).